Order entered July 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00005-CV

                         PRISCILLA ALIA MCCURDY, Appellant

                                                V.

                                 RANDY LIGGETT, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10001

                                           ORDER
       By letter dated June 26, 2019, we directed appellant to file, within ten days, written

verification she had requested the record and either paid or made arrangements to pay the

reporter's fee or was entitled to proceed without payment of costs. Although we cautioned that

failure to comply could result in the appeal being submitted without the reporter's record,

appellant has failed to comply. See Tex. R. App. P. 37.3(c). Accordingly, we ORDER the

appeal submitted without the reporter's record. See id.

       As the clerk's record has been filed, we ORDER appellant to file her brief no later than

August 14, 2019.

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE